Order entered February 26, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01262-CV

                              BILLY HARRIS, ET AL., Appellants

                                                 V.

                               CITIMORTGAGE, INC., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-04569-B

                                             ORDER
       We GRANT appellants’ February 24, 2014 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief by February 27, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE